                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    JEROME JACOBS                                                 CIVIL ACTION

    VERSUS                                                          NO. 18-11126

    STATE FARM MUTUAL                                          SECTION “R” (4)
    AUTOMOBILE INSURANCE
    COMPANY ET AL.


                          ORDER AND REASONS


       Before the Court is defendants State Farm Fire and Casualty

Company’s and State Farm Mutual Automobile Insurance Company’s

motion to dismiss plaintiff’s claims for penalties and attorney’s fees.1

Because plaintiff has failed to plausibly allege that he is entitled to this relief,

the Court grants the motion. The Court also grants plaintiff leave to amend

his complaint to cure the deficiency.


I.     BACKGROUND

       This case arises from a car accident. 2 On August 11, 2016, plaintiff was

allegedly stopped in traffic on Esplanade Avenue when another driver failed

to stop and hit the back of his car.3 According to plaintiff, the impact caused


1      R. Doc. 16.
2      R. Doc. 1-1.
3      Id. at 1 ¶¶ 3-5.
him severe injuries. 4 Plaintiff claims that his injuries were caused by the

driver’s negligence.5

         After the accident, plaintiff settled with the other driver involved in the

accident, and with the driver’s insurance company. 6 He then filed this action

on August 6, 2018 in Orleans Parish against his uninsured/under insured

and excess claim insurers, State Farm Mutual Automobile Insurance

Company and State Farm Fire and Casualty Company, claiming that the

insurers were liable for the driver’s negligence. 7 On November 16, 2018,

State Farm Fire and Casualty Company removed the case to this Court on the

basis of diversity jurisdiction. 8      On January 7, 2019, plaintiff filed an

amended complaint alleging that the defendants failed to fairly adjust and

settle his claim in bad faith and seeking statutory penalties and attorney’s

fees.9

         Defendants have filed a motion to dismiss plaintiff’s claims for

penalties and attorney’s fees. 10 Plaintiff opposes the motion. 11




4        Id. ¶ 5.
5        Id. at 2 ¶ 6.
6        Id. ¶ 7.
7        See R. Doc. 1-1.
8        R. Doc. 1.
9        R. Doc. 12.
10       R. Doc. 16.
11       R. Doc. 18.
                                          2
II.   LEGAL STANDARD

      To survive a Rule 12(b)(6) motion, a party must plead “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when

the party pleads facts that allow the court to “draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678. A court

must accept all well-pleaded facts as true and must draw all reasonable

inferences in favor of the nonmoving party. See Lormand v. US Unwired,

Inc., 565 F.3d 228, 232 (5th Cir. 2009).

      A legally sufficient complaint must establish more than a “sheer

possibility” that the party’s claim is true. Iqbal, 556 U.S. at 678. It need not

contain detailed factual allegations, but it must go beyond labels, legal

conclusions, or formulaic recitations of the elements of a cause of action. Id.

In other words, the face of the complaint must contain enough factual matter

to raise a reasonable expectation that discovery will reveal relevant evidence

of each element of the party’s claim. Lormand, 565 F.3d at 257. The claim

must be dismissed if there are insufficient factual allegations to raise a right

to relief above the speculative level, Twombly, 550 U.S. at 555, or if it is


                                        3
apparent from the face of the complaint that there is an insuperable bar to

relief, Jones v. Bock, 549 U.S. 199, 215 (2007).



III. DISCUSSION

      A.     Failure to State a Claim

      Punitive damages are prohibited under Louisiana law unless

authorized by statute. Warren v. Shelter Mut. Ins. Co., 233 So. 3d 568, 586

(La. 2017) (“It is well-settled in Louisiana that punitive damages are available

only where authorized by statute.”). Two statutes allow plaintiffs to recover

punitive damages when insurers arbitrarily or capriciously fail to pay a claim.

See La. R.S. 22:1892, 22:1973. Plaintiffs may also recover attorney’s fees

under Section 1892. La. R.S. 22:1892(b)(1). Statutory penalties are not

warranted when the insurer has a reasonable basis to defend the claim and

acts in good-faith reliance on that defense. Reed v. State Farm Mut. Auto

Ins. Co., 857 So. 2d 1012, 1021 (La. 2003). The bad faith statutes are penal

in nature and must be strictly construed. Id. at 1020.

      Section 1892 requires that an insurer pay claims or make an offer of

settlement within thirty days of receipt of a satisfactory proof of loss. La. R.S.

22:1892.    In order to recover under Section 1892, a claimant must

demonstrate “that (1) an insurer has received satisfactory proof of loss, (2)


                                        4
the insurer fail[ed] to tender payment within thirty days of receipt thereof,

and (3) the insurer’s failure to pay is arbitrary, capricious or without

probable cause.” La. Bag Co., Inc. v. Audubon Indem. Co., 999 So. 2d 1104,

1112-13 (La. 2008). The Louisiana Supreme Court has interpreted “arbitrary

and capricious” to mean “vexatious” or “unjustified, without reasonable or

probable cause or excuse.” Id. at 1114 (quoting Reed, 857 So. 2d at 1021).

      Section 1973 requires that insurers adhere to a standard of good faith

and fair dealing. La. R.S. 22:1973. An insurer breaches its duty of good faith

if it misrepresents pertinent facts, fails to pay a settlement within thirty days,

denies coverage without notice or consent, misleads a claimant as to the

applicable prescriptive period, fails to pay a claim within sixty days of a

satisfactory proof of loss arbitrarily or capriciously, or fails to pay under

Section 1893 arbitrarily or capriciously. Id. Courts have recognized that

“[t]he conduct prohibited by the two sections is ‘virtually identical.’” Hibbets

v. Lexington Ins. Co., 377 Fed. App’x 352, 355 (5th Cir. 2010) (quoting Reed,

857 So. 2d at 1020).

      Plaintiff’s amended complaint states that plaintiff submitted a proof of

loss to State Farm, and that State Farm has failed to tender any benefits to

him. 12 Plaintiff then makes the conclusory allegation that “State Farm has


12    R. Doc. 12 at 1 ¶ 1.
                                        5
wrongfully, arbitrarily, capriciously, and without just cause delayed paying

Mr. Jacobs’ claims, and as a result, plaintiff has sustained damages because

of State Farm’s breach of the implied covenant of good faith and fair

dealing.” 13 Plaintiff does not allege any facts to support the allegation that

State Farm acted arbitrarily and capriciously. For example, he does not

identify what information he submitted to State Farm that amounted to a

satisfactory proof of loss.14

      Plaintiff’s allegations, which merely parrot the standard for liability,

are not enough to state a claim. See Iqbal, 556 U.S. at 678; 5 Charles Alan

Wright et al., Fed. Prac. & Proc. § 1218 (3d ed. 2019) (“[L]egal conclusions—

without substantiating facts—will be insufficient to state a claim.”). The only

facts that plaintiff has alleged are: (1) that he submitted a proof of loss, and

(2) that State Farm has not paid his claim. “Without more, an insurer’s

payment of less than the full value of an insured’s loss is insufficient evidence

of arbitrary and capricious behavior for purposes of [La. R.S. 22:1892 and

La. R.S. 22:1973].” Dickerson v. Lexington Ins. Co., 556 F.3d 290, 299 (5th

Cir. 2009); see also Reed, 857 So. 2d at 1021 (“The statutory penalties are

inappropriate when the insurer has a reasonable basis to defend the claim




13    Id. ¶ 2.
14    See id.
                                       6
and acts in good-faith reliance on that defense.”).         Plaintiff’s factual

assertions are therefore insufficient to state a claim for statutory penalties

and attorney’s fees under La. R.S. 22:1892 and La. R.S. 22:1973.

      B.    Leave to Amend

      Plaintiff has also requested leave to amend the complaint.15 Plaintiff’s

deadline to amend his pleadings was January 14, 2019. 16 A party seeking to

amend its complaint after the deadline for amendments to pleadings in the

Court’s scheduling order must show “good cause” for the amendment under

Federal Rule of Civil Procedure 16(b). S&W Enters., LLC. v. SouthTrust

Bank of Ala., NA, 315 F.3d 533, 53-36 (5th Cir. 2003). “The good cause

standard requires the ‘party seeking relief to show that the deadlines cannot

reasonably be met despite the diligence of the party needing the extension.’”

Id. at 535 (quoting 6A Charles Alan Wright et al., Fed. Prac. & Proc. § 1522.1

(2d ed. 1990)). The Court’s “judgment range is exceedingly wide” when

making scheduling decisions, for it “must consider not only the facts of the

particular case but also all of the demands on counsel’s time and the court’s.”

Streber v. Hunter, 221 F.3d 701, 736 (5th Cir. 2000) (quoting HC Gun &

Knife Shows, Inc. v. City of Houston, 201 F.3d 544, 549-50 (5th Cir. 2000)).




15    R. Doc. 18 at 6 n.27.
16    R. Doc. 9 at 1.
                                      7
Courts specifically consider “(1) the explanation for the failure to [timely

move for leave to amend]; (2) the importance of the [amendment]; (3)

potential prejudice in allowing the [amendment]; and (4) the availability of

a continuance to cure such prejudice.”         S&W Enters., 315 F.3d at 536

(quoting Reliance Ins. Co. v. La. Land & Exploration Co., 110 F.3d 253, 257

(5th Cir. 1997)) (alternations in original).

      If the Court finds that plaintiff has demonstrated good cause to modify

the scheduling order, it then applies the more liberal standard of Federal

Rule of Civil Procedure 15(a) to determine whether to grant the motion. Id.

Under Rule 15(a), the Court “freely give[s] leave [to amend] when justice so

requires.” Fed. R. Civ. P. 15(a). The Supreme Court has held that “[i]f the

underlying facts or circumstances relied upon by a plaintiff may be a proper

subject of relief, he ought to be afforded an opportunity to test his claim on

the merits.” Foman v. Davis, 371 U.S. 178, 182 (1962). Leave to amend,

however, “is by no means automatic.” Halbert v. City of Sherman, 33 F.3d

526, 529 (5th Cir. 1994). The Court considers multiple factors, including

“undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment,

[and] futility of amendment.” Foman, 371 U.S. at 182.


                                       8
      The Court finds that plaintiff has shown good cause to amend his

complaint. The amendment is important, because if plaintiff cannot amend

he will be precluded from recovering statutory penalties and attorney’s fees,

which would significantly reduce his possible recovery. He will also be

prejudiced by his inability to bring a claim under Sections 1892 and 1973 for

the same reason. A continuance will not cure his prejudice. Further,

amendment is not futile. Although not mentioned in his complaint, plaintiff

points out in his opposition that he submitted a demand letter to State Farm

on October 4, 2018 outlining the extent of his alleged injuries. 17 Plaintiff

alleged in that letter that his medical expenses exceeded $300,000.00. 18 The

letter refers to enclosed medical records that allegedly demonstrate his

costs. 19 This information indicates that plaintiff may have submitted a valid

proof of loss to State Farm, in which case State Farm’s failure to pay his claim

could be arbitrary and capricious. Because plaintiff may have a factual basis

for his bad faith claim that he failed to allege in the amended complaint, leave

to amend a second time is warranted.




17    R. Doc. 1-5.
18    Id. at 1.
19    Id. at 3.
                                       9
IV.   CONCLUSION

      For the foregoing reasons, defendants’ motion to dismiss plaintiff’s

claims for punitive damages is GRANTED. Plaintiff’s claims under La. R.S.

22:1892 and La. R.S. 22:1973 are dismissed WITHOUT PREJUDICE and

with leave to file an amended complaint within 21 days.




          New Orleans, Louisiana, this _____
                                        3rd day of June, 2019.



                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                    10
